Exhibit IMMEDIATE RELEASE POOL CORPORATION SIGNS DEFINITIVE AGREEMENT TO ACQUIRE DISTRIBUTION ASSETS OF GENERAL POOL & SPA SUPPLY, INC. COVINGTON, LA. (October 5, 2009) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) announced today that it has signed a definitive agreement to purchase General Pool & Spa Supply,Inc.(“GPS”), a leading regional swimming pool and spa products distributor operating since 1966 and based in Northern California.GPS operates 10distribution sales centers and has annual net sales of approximately $40million.The transaction is expected to close in mid-October Manuel Perez de la Mesa, POOL President and CEO, commented, “GPS is one of the most respected and sophisticated distributors in our industry, with a veteran team of knowledgeable employees and a strong track record of customer service.This transaction will strengthen our market positions and provide opportunities to leverage GPS’ technology platform and spa parts expertise.The Company expects that synergies from this transaction will enable the acquisition to be accretive in 2010 and beyond.” Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates over 280 sales centers in
